IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00157-CR

MANUEL DELATORRE PEREZ,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2017-150-C1


                                      ORDER


      The State’s brief was originally due on November 7, 2018. A first extension of time

of 30 days was granted, and the State’s brief was due on December 7, 2018. A second

extension of time of 31 days was granted, and the State’s brief was due January 7, 2019.

Now, the State has requested an additional 30 days which would make the brief due on

February 6, 2019. This most recent request has pushed the total days to file the brief to

121 days to file a brief that the Rules of Appellate Procedure provide should be filed in
30 days. We cannot, in good conscience, grant the State four times the amount of time

allowed by the rules to file the State’s brief.

        Accordingly, the State’s Motion for Extension of Time to File the State’s Brief is

denied. The State’s brief is due February 6, 2019. The failure to file a brief may result in

confession of error by the State. See State v. Fielder, 376 S.W.3d 784, 785 (Tex. App.—Waco

2011, no pet.).


                                            PER CURIAM

Before Chief Justice Gray, and
       Justice Davis
Motion denied
Order issued and filed January 16, 2019




Perez v. State                                                                        Page 2